Citation Nr: 0827273	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-34 243	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1. Entitlement to a special home adaptation grant.

2. Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1947 to December 1973.  The veteran died in May 2008.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Honolulu, Hawaii Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

In July 2008 the Board received notice that the veteran died 
in May 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


